Vacated by Supreme Court, February 19, 2008



                                UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 06-4765



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ANTHONY WAYNE SILVER,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:04-cr-00062-BR)


Submitted:    August 31, 2007             Decided:   September 20, 2007


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas R. Wilson, GREEN &    WILSON, P.A., New Bern, North Carolina,
for Appellant. George E.    B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P.         May-Parker, Assistant United States
Attorneys, Raleigh, North    Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following      a     jury    trial,    Anthony    Wayne     Silver    was

sentenced to 121 months of imprisonment for conspiracy to possess

with intent to distribute more than fifty grams of cocaine base.

(J.A.    9).    On     appeal,    this    Court    vacated    and     remanded    for

resentencing in light of United States v. Booker, 543 U.S. 220

(2005).    See United States v. Silver, 176 F. App’x 416 (4th Cir.

2006) (No. 05-4404).           At the resentencing hearing, the district

court referred to the Sentencing Guidelines and sentenced Silver to

235 months of imprisonment, the bottom of advisory sentencing

range.    On the record, the court noted that it could find no reason

to deviate outside the advisory sentencing range.                       On appeal,

Silver raises two issues, whether: (1) this Court ordered the

district court to impose the Sentencing Guidelines as mandatory in

our prior remand opinion, and (2) the district court failed to

apply the sentencing factors in 18 U.S.C.A. § 3553(a) (West 2000 &

Supp. 2007).         For the reasons that follow, we affirm.

               Silver’s first issue is simply without merit.                      Our

opinion made it abundantly clear that the Sentencing Guidelines are

advisory following the Supreme Court’s opinion in Booker.

            Second,       we     have    held    that   a    sentence    within    a

properly-calculated advisory sentencing range is presumptively

reasonable.       United States v. Green, 436 F.3d 449, 455-56 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006).                The Supreme Court has


                                         - 2 -
recently approved the presumption.         Rita v. United States, 127 S.

Ct.   2456,    2462-67   (2007).   Silver    has   failed   to   rebut   the

presumption of reasonableness by demonstrating that his sentence is

unreasonable when measured against the § 3553(a) factors.            United

States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006), cert.

denied, 127 S. Ct. 3044 (2007).       Moreover, a district court need

not “robotically tick through § 3553(a)’s every subsection” or

“explicitly discuss every § 3553(a) factor on the record,” United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006), and the

Supreme Court has stated that “[w]here a [sentencing] matter is .

. . conceptually simple” and the record makes clear that the

sentencing judge considered the evidence and arguments “we do not

believe the law requires the judge to write more extensively.”

Rita, 127 S. Ct. at 2469.

              Accordingly, we affirm Silver’s sentence.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -